957 So. 2d 702 (2007)
Evinson MARCELIN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-72.
District Court of Appeal of Florida, Third District.
May 30, 2007.
Evinson Marcelin, in proper person.
Bill McCollum, Attorney General, and Olga L. Villa, Assistant Attorney General, for appellee.
Before RAMIREZ, SUAREZ, and CORTIÑAS, JJ.

On Motion for Rehearing
PER CURIAM.
This Court grants the State of Florida's motion for rehearing and withdraws our opinion filed April 4, 2007. We find the appellant's 3.800 motion to be without merit and affirm the trial court's order dated December 1, 2005.